Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 09/09/2021.
3.	Claims 1-21 are currently pending in this Office action.  This action is made Final. 

Claim Rejections - 35 USC § 101
4.	The 35 U.S.C. 101 rejection made in the prior Office action is withdrawn in view of the amendment filed on 09/09/2021.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0050328 (hereinafter Li) in view of 2009/0024563 (hereinafter Sengar). 

computing, with a query cost manager executed by the processor, a global cost estimation for one or more steps of the database query performed by the database management system based on a plurality of cost metrics related to the database query ([0004 and 0032]; performing global optimization by a query optimizer; “The global query plan, with its estimated cost, including the individual query fragment plans, with their estimated costs, is stored in the explain table 126”; and “Then, the query fragments that are contained in the global query plan are sent to their corresponding remote data sources 120-122 for execution.  The query fragments are executed at the data sources a 120-122 and the results are returned to the information…”);
identifying, using a first query manager executed by the processor, at least a first cost metric from the plurality of cost metrics that is low performing ([0014]; determining which query plan has the lowest query cost estimate);
collaboratively optimizing, by the first query manager executed by the processor, the query plan at the database management system by comparing differences between the first cost metric and a second cost metric at an additional database management system, thereby generating an optimized query plan for the database management system ([0037 and 0050]; analyzing the plans by comparing those workloads to predetermined thresholds, wherein the workload for a specific query fragment plan can be determined by multiplying a query fragment cost estimate; “Each query plan includes a plurality of query fragment (QF) plans and each query fragment plan is associated with a specific data source 320, 322 which are simulations of data sources 120, 122, respectively, of system 100”);
storing the optimized query plan at the database management system along with corresponding information identifying a reason for rewriting the optimized query plan; and executing, by the processor, the database query using the optimized query plan ([0032-0033]; wherein the global query plan (with its estimated cost), including individual query fragment plans with their estimated costs, is stored in the explain table; and global query plan to execute).
Li does not explicitly disclose the features of receiving, by the processor, a database query from a database client device; determining, by the processor, a query plan for carrying out the database query.  However, Sengar discloses the features of receiving a query; determining the representative query; and estimating the cost in terms of ‘timerons’ ([0009, and 0011-0013]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Sengar in the system of Li in view of the desire to enhance the a quantified estimate of the optimizer compilation time by utilizing the global query plan resulting in improving the efficiency of optimizing the query.  While the references disclose the features of estimating query resource consumption for a system storing a representative query resource consumption table; and the function for calculating the resource consumption ratio (RCR) based on the query operator, wherein the RCR calculation with the better accuracy is provided (Sengar: [0011, 0031 and 0034]), the references do not explicitly disclose the claim limitation of computing a cost estimation function selected from a group consisting of query cost, hardware resources, database table cardinalities, database statistics accuracy, and database load.  However, it would have been obvious for one with ordinary skill in the art to recognize that the specific information utilized for cost estimate function would have been an obvious design choice to one with ordinary skill in 

Regarding claim 2, Li in view of Sengar discloses the database management system where the computer program code further comprises instructions executable by the processor and configured to retrieve a second query plan from the additional database management system using the first query manager to communicate with a second query manager at the additional database management system (Li: [0015 and 0038]) and (Sengar: [0027]).  Therefore, the limitations of claim 2 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 3, Li in view of Sengar discloses the database management system where the computer program code further comprises instructions executable by the processor and configured to exchange, between the first query manager and a second query manager at the additional database management system, the first cost metric for collaboratively optimizing the query plan at the database management system (Li: [0051]). 

Regarding claims 4 and 13, Li in view of Sengar discloses the database management system where the computer program code further comprises instructions executable by the processor and configured to compute the global cost estimation function based on a plurality of cost function variables including at least one of a query cost variable, hardware resource consumption variable, database table cardinality variable, database statistics accuracy variable, and a database load value variable (Li: [0004]; the cost function based on database statistics).
cost estimation) and (Sengar: [0030]; normalized expression of query resource consumption). The references do not explicitly disclose the global cost estimation function in a 5-dimension space.  However, it would have been obvious for one with ordinary skill in the art to recognize that the specific dimension space utilized for cost estimate function would have been an obvious design choice to one with ordinary skill in the art in view of meeting a designer’s programming requirements and achieving the particular desired performance.

Regarding claims 6 and 15, Li in view of Sengar discloses the database management system where the computer program code further comprises instructions executable by the processor and configured to collaboratively optimize the query plan by changing one or more function variable values in the query plan to reduce the global cost estimation function for the query plan (Li: [0004 and 0013]; query execution plan with the lowest cost). 

Regarding claims 7 and 16, Li in view of Sengar discloses the database management system where the computer program code further comprises instructions executable by the processor and configured to collaboratively optimize the query plan by rewriting the database query to reduce the global cost estimation function for the query plan (Li: [0031]). 

access to both relational DBMSs). 

Regarding claims 9, 18 and 20, Li in view of Sengar discloses the database management system where the computer program code further comprises instructions executable by the processor and configured to store the optimized query plan by storing a query plan map comprising text for database query, rewritten text for database query, a reason to rewrite, and the optimized query plan (Li: [0031-0032]). 

Regarding claim 10, Li in view of Sengar discloses the database management system wherein the first query manager is operable for deciding, based on at least the first cost metric, whether or not to replace the query plan with a second query plan retrieved from the additional database management system (Li: [0013 and 0050]). 

Regarding claim 11, Li in view of Sengar discloses the database management system wherein the first query manager is operable for calculating a modified version of a parameter affecting execution of the database query by the database management system (Li: [0004]) and (Sengar: [0034-0035]).

Regarding claim 19, the claim limitations therein includes all the limitations of claims 1-2 and the limitation of computing a cost estimation function in a 5-dimension space selected from 

Regarding claim 21, Li in view of Sengar discloses the computer program product further comprise computer instructions that, when executed by the database management system, causes the system to collaboratively optimize the query plan by suggesting or enforcing query optimization changes to physical parameters, including but not limited to adjusting a query invocation frequency, adjusting a buffer pool configuration, running a command to update statistics, expanding an availability of CPU or disk resources, and/or lowering a table cardinality value by deleting old rows (Li: [0033]).

Response to Arguments
8.	Applicant's arguments filed on 09/09/2021 have been fully considered but they are not persuasive.
	Applicant argues that there is no teaching or suggestion of the recited limitation “…a plurality of cost metrics related to the database query selected from a group consisting of query cost, hardware resources, database table cardinalities, database statistics accuracy, and database load”.  More particularly, applicant argues that there is no assertion by the rejection analysis that Examples include cardinality of a table, cardinality of a join, cardinality of a group by, cardinality of an index number of distinct values, maximum value, minimum values, etc.  Each of these types of information may be collected by a statistics collector, described herein” [0081]; and that “…only some statistics that are collected during execution are stored persistently and relied upon by other queries for determining a cost of executing the queries…” [0087 and 0109].  Su also discloses that “…then the status of the plan directive may remain “HAS STATS” since the pre-computed statistics are considered “accurate” or accurate enough” [0123]; and that “…statistics are automatically gathered on a database object while data is being loaded into the database object...” [0132]. Su continues to disclose that “For example, statistics gathering may be performed… such as detecting that resource utilization for certain resources (e.g., CPU, volatile memory, network I/O) is below a certain threshold” [0162]).  Thus, the system of Su utilizes a query optimizer to generate the adaptive plan and that “… one or more sub-plan criteria include an amount of data that has been processed as a result of performing one of the operation(s) in the executed portion of the adaptive plan” ([0035]).  Therefore, the examiner concludes that the feature of utilizing the above cost metrics (i.e., query cost, hardware resources, database table cardinalities, database statistics accuracy, and database load) related to the database query is well known in the art and would have been an obvious design choice depending on the designer’s programming requirements.
Additionally, applicant argues that the Li and the Sengar references do not disclose the recited limitation of “collaboratively optimizing…comparing difference between the first cost metric and a second cost metric at an additional database management system, thereby generating an optimized query plan for the database management system.”   However, the examiner disagrees with this argument.  As explained in the rejection above, Li discloses the feature of analyzing the plans by comparing those workloads to predetermined thresholds, wherein the workload for a specific query fragment plan can be determined by multiplying a query fragment cost estimate.  Li also discloses that “Each query plan includes a plurality of query fragment (QF) plans and each query fragment plan is associated with a specific data source 320, 322 which are simulations of data sources 120, 122, respectively, of system 100” ([0037 and 0050]).  Thus, contrary to applicant’s argument, the references disclose what has been claimed as stated in the rejection above.  It should be noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.  It should also be noted that it is the claims that define the claimed invention, and it is the claims, not the specification, that are anticipated or unpatentable.  In addition, as discussed above, while neither reference discloses all the claimed limitations singularly, the Li reference recites a number of them and the remaining elements are taught by the Sengar reference. Furthermore, it should be noted that the test for obviousness is whether the .

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161